Citation Nr: 0422310	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  98-05 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the 
residuals of a fracture, right tibia and fibula, due to 
gunshot wound with malunion and angulation, degenerative 
arthritis, and calf atrophy.

2.  Entitlement to a rating in excess of 20 percent for 
osteomyelitis, distal fibula and tibia, with discharging 
sinus.

3.  Entitlement to a rating in excess of 10 percent for the 
residuals of extensive scarring with recurrent ulceration, 
right leg.

4.  Entitlement to a rating in excess of 10 percent for 
atrophy, right thigh.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to May 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

To clarify the procedural posture of this case, the Board 
notes as follows.  The veteran filed claims in May 1997 for 
an increase in his service-connected right leg disability, 
then-diagnosed as the residuals of a fractured right tibia 
and fibula due to a gunshot wound, with malunion angulation, 
ankylosis of the ankle, atrophy of calf, and extensive 
scarring, and for an increase in his separately-rated 
service-connected right thigh disability, rated at 10 
percent.    

By rating decision dated in June 1997, the RO denied the 
veteran's claims.  After undergoing Board development, a VA 
examination, and a subsequent Board remand, the RO 
reevaluated the veteran's right leg disability in a December 
2003 rating decision as follows:  

1.	the residuals of a fracture, right tibia and fibula, due 
to gunshot wound with malunion and angulation, 
degenerative arthritis, and calf atrophy - rated at 40 
percent disabling
2.	osteomyelitis, distal fibula and tibia, with discharging 
sinus - rated at 20 percent disabling; and
3.	the residuals of extensive scarring with recurrent 
ulceration, right leg - at 10 percent disabling

As these three separate issues are part and parcel of the 
original increased rating claim, the Board will consider them 
at this time.  The Board notes that the issue of an increased 
rating for right thigh atrophy remains on appeal and will be 
addressed in this decision, as will a total disability rating 
claim.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's right tibia/fibula disability as a result 
of a gunshot wound is manifested by subjective complaints of 
pain and diminished strength; and objective evidence of ankle 
ankylosis, swelling, calf atrophy, leg discrepancy, and a 
large scar on the right lower leg. 

3.  Osteomyelitis has been associated with frequent 
constitutional symptoms.

4.  Residual scarring associated with the veteran's gunshot 
wound is consistent with chronic osteomyelitis.

5.  The veteran's right thigh disability is manifested by 
subjective complaints of leg weakness; and objective evidence 
of an impaired gait. 

6.  There is no objective clinical evidence of thigh muscle 
weakness.  No more than moderate muscle damage to Muscle 
Group XIV is shown.

7.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following any 
form of substantially gainful employment consistent with his 
education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
residuals of a fracture, right tibia and fibula, due to 
gunshot wound with malunion and angulation, degenerative 
arthritis, and calf atrophy have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.44, 4.45, 4.55, 
4.56, 4.59, 4.68, 4.71, 4.71a, 4.73, Diagnostic Codes (DCs) 
5003-5010, 5262, 5270, 5271, 5272, 5273, 5274, 5314 (2003).

2.  The criteria for a 60 percent disability rating, but no 
more, for osteomyelitis, distal fibula and tibia, with 
discharging sinus have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.41, 4.43, 4.44, 4.68, 4.71, 4.71a, 
DC 5000 (2003).

3.  The criteria for a rating in excess of 10 percent for the 
residuals of extensive scarring with recurrent ulceration, 
right leg, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, DCs 7800, 7801, 7802, 7803, 7804, 7805, 7806 
(2002) (2003).

4.  The criteria for entitlement to a rating in excess of 10 
percent for atrophy, right thigh, have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.55, 
4.56, 4.71, 4.71a, 4.73, DC 5314 (2003).

5.  With resolution of reasonable doubt in the veteran's 
favor, the criteria for the assignment of a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.3, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains that his right leg disabilities are 
worse than currently evaluated.  He asserts that the current 
ratings do not adequately compensate him for his 
disabilities.

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

Factual Background:  The service medical records disclose 
that the veteran suffered an accidental gunshot wound to the 
right leg in October 1943 while going on guard duty.  The 
injury was through the skin, muscle and bone with a compound, 
comminuted fracture of the distal 1/3 of the right leg.  He 
developed osteomyelitis and had a permanent deformity of the 
lower right leg manifested by loss of tissue and a shortening 
of the fibula.  His ankle motion was limited and he was 
eventually able to walk with a brace.  He was hospitalized 
until April 1944.  The wound and fracture healed and he was 
discharged from service in May 1944 due to the injury.  

The veteran was service-connected for his right leg 
disability after discharged, which was ultimately increased 
to a 40 percent disability rating.  A 10 percent disability 
was also assigned for right thigh atrophy.  He filed the 
current claims for increased ratings in May 1997.  

In a June 1997 VA examination report, the veteran complained 
of numbness of the right distal leg and ankle with loss of 
circulation.  He reported that the right leg was 1 1/2 inches 
shorter than the left and related low back pain, loss of 
balance, and pain in the left leg.  Physical examination 
showed severe swelling of the right distal leg but no warmth 
or redness.  There was a 25 degree valgus angulation of the 
distal leg and ankle with loss of normal anatomy of bone 
prominences.  The right leg was 1 1/2 inches shorter than the 
left and an impaired gait was noted.  He walked with a short 
leg brace on the right leg.  The examiner noted that he could 
not check for crepitus due to ankylosis of the right ankle.  

Severe muscle atrophy of the right ankle muscles was noted 
with exposure of bone on the shin with a 7 cm. difference.  
The muscle strength was 1/5, which was noted to be trace, but 
there was no tenderness to palpation on the right ankle.  
Range of motion of the right ankle was noted to be ankylosed 
at a neutral position of 0.  An open ulcer with yellow 
secretions on the distal leg was also noted.  The diagnosis 
included fracture right tibia and fibula due to gunshot wound 
with nonunion.  An X-ray report showed degenerative changes 
at the femorotibial joint, healed fracture at the distal 1/3 
tibia, deformity with bone defect along the distal fibula 
probably on the basis of previous traumatic episode.  The 
diagnosis was "major abnormality."

In a January 2000 VA joints examination report, the veteran 
complained of decreased strength in both lower extremities 
with constant right knee pain.  He reported that the gunshot 
wound never completely healed and had suppuration every now 
and then.  Leg pain with flare-ups of 8/10 were noted, 
increased with going up and down stairs, walking, standing, 
and cold and rainy weather.  Medications included Ibuprofen.  
He used a ankle support and at one time a cane.  He denied 
dislocation or recurrent subluxation of the joints.  There 
were no constitutional symptoms of inflammatory arthritis.  
He was unable to stand for a long time or walk long 
distances, and had difficulty going up and down stairs.

Physical examination revealed range of motion of the right 
ankle at 0 degrees dorsiflexion and 25 degrees plantar 
flexion.  Muscle testing was 5/5 for the ankle except for 
right plantar flexion at 4.5/5.  Right calf atrophy was noted 
with a severe deformity and concavity at the right distal 
lateral leg with fragile skin and evidence of scab and recent 
ulceration of the lateral leg.  The area of the gunshot wound 
was 7 cm. X 8 cms. with a noticeable depression and 
protuberance skin flap, well-healed over the area of the 
scar.  A leg length discrepancy was noted.  Muscle testing 
was 5/5, except the right gastrocnemius, which was 4.5/5.  He 
ambulated with a limp of the right lower extremity.  There 
were no constitutional signs of inflammatory arthritis.  The 
examiner noted that March 1999 Doppler studies showed, among 
other things, moderate right side superficial femoral 
arteries stenosis, mild to moderate, and poor right lower 
extremity Tri vessel runoff.

Outpatient treatment records show treatment for a variety of 
medical disorders, including leg weakness.  Of note, a June 
2000 medical note shows that the veteran sought treatment for 
a chronic ulcer on the right lower extremity.  He was treated 
with antibiotics and referred to the Ostomy Clinic for 
follow-up.  A January 2002 X-ray report reflected a deformity 
of the distal tibia and fibula mostly likely secondary to an 
old traumatic event.  There was non-union noted at the distal 
fibula associated to mixed area of sclerosis and bony 
demineralization sclerosis in the distal tibia.  The ankle 
joint space was preserved and there were calcaneal spurs 
present.  The radiologist noted that the veteran's findings 
"may be" secondary to chronic osteomyelitis. 

In a September 2002 VA joints examination report, the veteran 
complained of, among other things, moderate leg pain in the 
area of the gunshot wound "inside the bone" and right ankle 
pain, severe, around the joints upon walking.  He walked with 
the aid of a short leg brace and a cane.  Physical 
examination revealed that the right ankle was ankylosed in a 
neutral position of 0 degrees.  There was moderate objective 
evidence of painful motion on all movements of the right 
ankle and moderate tenderness to palpation around soft tissue 
structures of the right ankle.  The distal tibia and fibula 
showed a severe varus angulation of 20 degrees with loss of 
normal bony anatomical landmarks with an open ulcer 2 cm. 
round, grade II or III, with fatty yellowish secretions.  
Muscle atrophy of the right calf at 5 cm. and of the right 
thigh at 2.5 cm. was noted.  The right left measured 84 cms. 
and the left leg measured 93 cms.  There were no 
constitutional signs for inflammatory arthritis.  

The final diagnosis included residuals, gunshot wound to the 
right tibia and fibula with malunion and angulation with calf 
atrophy and extensive scar, possible chronic osteomyelitis, 
and calcaneal spurs of the right ankle.  The examiner opined 
that the veteran had "chronic severe osteomyelitis with a[n] 
active ulcer draining yellowish fetid secretions . . . with 
frequent constitutional symptoms."  

I.  Entitlement to a Rating in Excess of 40 percent for the 
Residuals of a Fracture, Right Tibia and Fibula, Due to 
Gunshot Wound with Malunion and Angulation, Degenerative 
Arthritis, and Calf Atrophy

Turning first to the issue of an increased rating for the 
residuals of a fracture right tibia and fibula to include 
malunion, angulation, and calf atrophy, currently rated at 40 
percent disabling, the Board finds that the claim must be 
denied.

The RO has rated the veteran's right ankle disability under 
DC 5262 (impairment of the tibia/fibula).  The Board will 
also consider DCs 5003-5010, 5270, 5271, 5272, 5273, and 5274 
based upon arthritis, ankle ankylosis, limitation of motion, 
malunion of the joint, and astragalectomy.  

Under DC 5262 (impairment of the tibia and fibula), an 
impairment manifested by malunion, with marked knee or ankle 
disability warrants a 30 percent evaluation, while malunion 
with moderate knee or ankle disability warrants a 20 percent 
rating.  Malunion of the tibia and fibula with slight knee or 
ankle disability warrants a 10 percent rating.  Nonunion of 
the tibia and fibula of either lower extremity warrants a 40 
percent evaluation if there is loose motion requiring a 
brace, the highest code available.

Under DC 5270 (ankle ankylosis), a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with an abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation.  When there is marked limitation of motion of the 
ankle, a 20 percent evaluation may be assigned under DC 5271 
(limitation of motion).  When there is moderate limitation of 
motion of the ankle, a 10 percent evaluation may be assigned.  

Under DC 5272 (subastragalar or tarsal ankylosis), ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position warrants a 20 percent evaluation.  Malunion of the 
os calcis or astragalus with a marked deformity will be 
assigned a 20 percent evaluation under DC 5273 (malunion of 
os calcis or astragalus).  Finally, a 20 percent evaluation 
will be assigned after astragalectomy under DC 5274.

Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DC, a rating of 10 percent is warranted for each 
major joint or groups of joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Finally, 
the "Amputation Rule" set forth in 38 C.F.R. § 4.68 
provides that "[t]he combined rating for disabilities of an 
extremity shall not exceed the rating for the amputation at 
the elective level, were amputation to be performed."  38 
C.F.R. § 4.68.

After a review of the evidence above, the Board finds that a 
rating higher than 40 percent is not available under DCs 5270 
(ankylosis), 5271 (limitation of motion), 5272 (subastragalar 
or tarsal joint ankylosis), 5273 (malunion of the os calcis), 
or 5274 (astragalectomy) regardless of the severity of the 
veteran's right ankle disability.  The veteran is already 
assigned a 40 percent rating for his right ankle disability 
and the rules of pyramiding prohibit combining the same 
manifestations under different diagnostic codes. See 
38 C.F.R. § 4.14 (2003).  Therefore, there is no basis for a 
higher evaluation under DCs 5270, 5271, 5272, 5273, or 5274.

The Board has considered whether the veteran is entitled to a 
separate compensable evaluation for arthritis.  After 
reviewing the evidence on file, it is the decision of the 
Board that current 40 percent rating contemplates limitation 
of motion of the ankle and, as such, a separate compensable 
rating for arthritis is not warranted.  The assignment of a 
separate evaluation for impairment due to arthritis would 
result in the evaluation of the same disability/symptoms 
under various diagnoses, which is prohibited by 38 C.F.R. § 
4.14.  Consequently, the Board finds that a separate rating 
is not warranted for arthritis with limitation of motion of 
the right ankle.

The Board has also reviewed whether the veteran is entitled 
to a separate compensable rating for shortening of the lower 
extremity under DC 5275.  The most recent VA examination 
shows that the veteran's left leg measured 85 cms. and the 
right leg measured 81 cms.  A difference of 4 cms.  Under DC 
5275, a 10 percent disability rating will be assigned for a 
shortening of the bones of the lower leg between 1 1/4 to 2 
inches (3.2 to 5.1 cms.).  However, a Note indicates that 
this rating is not to be combined with other ratings for 
fracture or faulty union in the same extremity.  As a 40 
percent rating for nonunion of the tibia and fibula under DC 
5262 is more favorable to the veteran than a 10 percent 
rating under DC 5275, the Board finds that DC 5275 is not for 
application.

Similarly, the Board has reviewed the provisions of 38 C.F.R. 
§ 4.56 reflecting that an open comminuted fracture with 
muscle or tendon damage will be rated as a "severe" injury 
of the muscle group involved.  In consideration of the 
appropriate ratings for the muscles of the foot and leg, the 
Board notes that severe ratings under DC 5310 (muscles of the 
foot), DC 5311 (muscles of the calf), and DC 5312 (anterior 
muscles of the leg) warrant no more than a 30 percent rating.  
Therefore, the Board finds that the 40 percent rating for 
nonunion of the tibia and fibula under DC 5262 is more 
favorable to the veteran.  

Finally, the "Amputation Rule" limits the evaluation in a 
particular extremity to the theoretical percent available for 
amputation of that extremity.  Specifically, DC 5165 provides 
a maximum 40 percent combined rating for amputation of the 
lower leg.  In this case, the currently-assigned 40 percent 
rating is the highest available under the provisions of the 
Amputation Rule.  While the Board has considered other 
potentially relevant diagnostic codes, separate compensable 
evaluation are not available since, according to 38 C.F.R. § 
4.68, the combined rating for a disability of the lower leg 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed - in this 
case 40 percent.  In addition, as noted above, impairment 
caused by arthritis is contemplated in the award for 
limitation of motion of the ankle.  

Thus, were amputation of the veteran's lower leg to be 
performed, a 40 percent rating would be assigned.  As a 40 
percent rating is already in effect for the veteran's right 
ankle disability, a higher schedular evaluation may not be 
assigned for any additional disability.  On that basis, the 
Board finds that an increased schedular evaluation is not 
warranted and that the assigned 40 percent evaluation for a 
right ankle disability is appropriate. 

II.  Entitlement to a Rating in Excess of 20 Percent for 
Osteomyelitis, Distal Fibula and Tibia, with Discharging 
Sinus

Next, the Board will address the issue of osteomyelitis of 
the distal tibia and fibula, currently rated at 20 percent.  
In this case, the Board finds that a 60 percent rating is 
warranted.  Of note, under DC 5000 (osteomyelitis), a 10 
percent rating will be assigned for inactive osteomyelitis, 
following repeated episodes, without evidence of active 
infection in the last five years.  A 20 percent will be 
assigned with a discharging sinus or other evidence of active 
infection within the past five years.  With definite 
involucrum or sequestrum, with or without discharging sinus, 
a 30 percent is warranted.  A 60 percent rating is assigned 
when there are frequent episodes with constitutional 
symptoms.  Finally, a 100 percent rating is warranted with 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization or with long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.  In 
Note (1), it is emphasized that the 60 percent rating, as it 
is based on constitutional symptoms, is not subject to the 
Amputation Rule.  

In this case, the Board places high probative value on a 
September 2002 VA joints examination.  Significantly, after a 
review of the claims file, the service medical records, and 
the veteran, the examiner states as follows:

It is my opinion that the veteran's 
gunshot wound residuals including 
osteomyelitis confirmed by X-rays of the 
right ankle done [in] 2002.  It is a 
chronic severe osteomyelitis with a[n] 
active ulcer draining yellowish fetid 
secretions with the findings described on 
X-rays with frequent constitutional 
symptoms (emphasis added).

Given that the medical evidence shows on-and-off flare-ups of 
osteomyelitis over a period of time, and a VA medical opinion 
that the veteran has frequent constitutional symptoms 
associated with osteomyelitis, the Board finds that a 
separate 60 percent rating is warranted for osteomyelitis of 
the right ankle, which is not subject to the Amputation Rule.

However, the medical evidence does not support a rating for a 
100 percent schedule rating for osteomyelitis as there is no 
indication of continuous constitutional symptoms, such as 
debility, intractability, liver changes or anemia.  In 
addition, a 100 percent rating focuses on osteomyelitis of 
the pelvis, vertebrae, or a major joint, which is not the 
case in this situation.  Therefore, the Board finds that 60 
percent rating, but no more, is warranted at this time.

III.  Entitlement to a Rating in Excess of 10 Percent for the 
Residuals of Extensive Scarring with Recurrent Ulceration, 
Right Leg

In evaluating skin and scar residuals, the Board notes that 
the applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The timing of this change in 
the regulations requires the Board to first consider whether 
the amended regulation is more favorable to the veteran than 
the pre-amendment regulation, to include separately applying 
the pre-amendment and amended versions to determine which 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date.  In applying 
either version, all evidence of record must be considered.  
See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
sq. cm.  Moreover, DC 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under DC 7802, a 10 
percent rating is warranted for an area or areas of 144 
square inches (929 sq. cm.) or greater.  This is the highest 
rating available under this code.  

After a review of the evidence, the Board is persuaded that 
the extent and nature of the veteran's right leg scar is more 
appropriately considered under DC 5000 for osteomyelitis, as 
discussed above.  

The Board notes that neither the June 1997 nor the January 
2000 VA examinations diagnosed osteomyelitis, although both 
clearly identified the veteran's right leg scar.  Further, 
the June 2000 outpatient treatment note identified the area 
as a chronic ulcer and made no reference to osteomyelitis.  
This evidence suggests that he should be rated under the 
residual scar regulations.  

On the other hand, multiple medical records have described 
the veteran's right lower leg scar as a cycle of 
suppuration/healing/suppuration from the site the gunshot 
wound scar.  A photograph submitted by the veteran 
graphically shows a significant ulcer, deep into the skin 
(not superficial).  Moreover, a January 2002 X-ray report 
noted that the bony demineralization sclerosis at the distal 
fibula "may be" chronic osteomyelitis.  The diagnosis of 
osteomyelitis was confirmed in a September 2002 VA 
examination, undertaken specifically to address this issue.  
Significantly, the examiner concluded that osteomyelitis was 
included as a service-connected condition and that the open 
wound on the veteran's right leg was an active osteomyelitis 
ulcer.  

Therefore, the Board concludes that the on-going complaints 
associated with the veteran's right ankle wound are related 
to osteomyelitis, rather than residual scarring, which is 
addressed in the section above.  For that reason, the claim 
for a separate higher rating for residual scarring is denied.

IV.  Entitlement to a Rating in Excess of 10 Percent for 
Atrophy, Right Thigh

The Board notes that shortly after the veteran filed his 
claim in May 1997 for an increased rating, the rating 
criteria for muscle injuries was revised in July 1997.  
However, as the schedular ratings applicable to the veteran's 
right thigh disability essentially did not change as a result 
of these revisions and the veteran was provided a copy of the 
new regulations in the most recent supplement statement of 
the case, the Board finds that no prejudice will result to 
the veteran by way of appellate review of the claim at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
VAOPGCPREC 16-92 (July 24, 1992).  

Although the Board finds no substantive differences between 
the amended provisions of the Rating Schedule and the prior 
version with respect to the rating assigned to the veteran's 
right thigh disability, the amended provisions will be 
applied as "more favorable" to the veteran in light of the 
revisions to the explanatory sections of the Rating Schedule.  
See VAOPGCPREC 11-97, pp. 5-6 (March 25, 1997).  However, 
since the veteran's right thigh disability was not directly 
sustained as a result of the gunshot wound, the Board finds 
that a review of the original injury under 38 C.F.R. § 4.56, 
which discusses factors to be considered in the evaluation of 
disabilities residual to healed wounds involving muscle 
groups due to gunshot wounds or other trauma, is not 
necessary in assessing the veteran's thigh disability.

Pursuant to DC 5314, injury to Muscle Group XIV for the 
anterior thigh group, a 40 percent disabling will be assigned 
where severe, 30 percent disabling where moderately severe, 
10 percent disabling where moderately disabling, and a 
noncompensable evaluation is assigned for slight disablement.  
38 C.F.R. § 4.73, DC 5314 (2003).

As noted, the veteran is currently rated under DC 5314 for a 
moderate injury to Muscle Group XIV and evaluated at 10 
percent disabling.  The Board concludes that the clinical 
evidence does not warrant a higher rating under this 
diagnostic code.  Specifically, although a leg length 
discrepancy has been consistently noted, the January 2000 VA 
joints examination report revealed that the veteran had 4.5/5 
muscle strength for right plantar flexion, but otherwise 5/5 
strength in the knee and ankle.  In addition, the Lachman's, 
McMurray's, and the anterior drawer signs were negative.  In 
the most recent VA examination report dated in September 
2002, the examiner noted 2.5 cm. of muscle atrophy of the 
right thigh.  Physical examination also revealed no objective 
evidence of weakness of the knees or right ankle.  Outpatient 
treatment records show on-going complaints related to lower 
leg, back, and knee problems, but without direct complaints 
related to the right thigh.  As such, the Board finds that 
there is no evidence of a moderately severe impairment of 
function.  

Because the evidence does not show moderately severe muscle 
atrophy or wasting of the right thigh, the Board concludes 
that the veteran's right thigh disability is appropriately 
compensated by the assignment of a 10 percent disability 
evaluation.  Thus, the Board can find no basis on which to 
grant a higher than 10 percent evaluation under DC 5314.



V.  Entitlement to a Total Rating for Compensation Purposes 
Based on Individual Unemployability

The veteran contends that his service-connected disabilities 
are productive of significant physical impairment, which has 
rendered him unable to secure and follow any form of 
substantially gainful employment consistent with his 
education and occupational experience.  

The regulations provide that total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that, if there is 
only one such disability, this disability is ratable at 60 
percent or more, and that if there are two or more 
disabilities, there is at least one disability ratable at 40 
percent or more, and sufficient additional disabilities to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (2003).  

In addition, the Board will consider 38 C.F.R. § 3.340 which 
provides that a total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  In other words, 38 
C.F.R. § 3.340 deals with the average person standard and 38 
C.F.R. § 4.16(a) deals with the particular individual.  The 
award of a total rating requires a showing that the veteran 
is precluded from employment due to service-connected 
disabilities.  The adverse affects of advancing age may not 
be considered in support of the claimed benefit.  38 C.F.R. § 
4.19 (2003).

In this case, the Board notes that the veteran's service-
connected disabilities include osteomyelitis, rated at 60 
percent disabling; residuals of a fractured right tibia and 
fibula due to gunshot wound with malunion and angulation, and 
calf atrophy, rated at 40 percent disabling; atrophy of the 
right thigh, rated at 10 percent disabling; degenerative 
arthritis of the left knee, rated at 10 percent disabling; 
extensive scar with repeated ulceration, right leg, rated at 
10 percent disabling; degenerative joint disease of the 
lumbar spine, rated at 10 percent disabling; and malaria, 
rated at 0 percent disabling.  He has a combined evaluation 
for compensation at clearly over 60 percent disabling.  As 
such, his greater than 60 percent rating satisfied the 
schedular rating requirements.

Nonetheless, the threshold question is whether the veteran's 
service-connected disabilities precludes him from engaging in 
substantially gainful employment.  That is to say, work which 
is more than marginal, and permits the individual to earn a 
"living wage."  See Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his or her case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

After a review of the entire record, it is the opinion of the 
Board that the disabilities associated with the veteran's 
service-connected right ankle and leg, in addition to his now 
service-connected back and knee disabilities, and the 
symptoms reasonably attributed thereto, preclude more than 
marginal employment.  To this end, the Board is particularly 
persuaded by a longitudinal review of the medical evidence 
which indicates that he can walk no more than one minute 
unassisted, that he needs a brace and a cane to walk at all, 
and that he experiences frequent constitutional symptoms 
associated with osteomyelitis.  On the other hand, a recent 
VA the examiner noted that:

although [the veteran's service-
connected] right lower leg and right 
thigh disability contribute to his 
unemployability, he has other 
[nonservice-connected] conditions such as 
[congestive heart failure], atrial 
fibrillation, old age, [myocardial 
infarction] 1979, [peripheral vascular 
insufficiency], [trans-ischemic attacks] 
that also makes this veteran 
unemployable.

While the above-identified multiple significant nonservice-
connected disorders are, in and of themselves, capable of 
rendering the veteran unemployable, their effect on 
employability must be completely disregarded, as well as his 
advanced age.  See 38 C.F.R. § 3.341(a) (2003); Hersey v. 
Derwinski, 2 Vet. App. 91, 94 (1992).  

Despite the VA examiner's opinion that the veteran's service-
connected disabilities, as well as other nonservice-connected 
disabilities, render him unemployable, the Board finds that 
his service-connected disability, when reviewed alone, more 
likely than not render him unemployable.  That is to say, the 
nature and extent of his service-connected disabilities, 
particularly in light of the now-assigned 60 percent rating 
for osteomyelitis, are such that he could not realistically 
be expected to obtain or maintain any type of substantially 
gainful employment regardless of his age and non-service-
connected disabilities.  Accordingly, with resolution of 
reasonable doubt in the veteran's favor, a total compensation 
rating based on individual unemployability is warranted. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in December 2001.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2001 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issues on appeal were re-adjudicated 
and supplemental statements of the case were provided to the 
veteran in December 2001 and December 2003.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices. 

The December 2001 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  38 C.F.R. § 3.159(b)(1) was cited 
in the December 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the December 2001 notice letter was 
non-prejudicial error.  Further, inasmuch as the Board is 
allowing a total disability rating, the veteran will not be 
prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the new law have not 
been completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in June 1997, January 2000, 
and September 2002.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 40 percent 
for the residuals of a fracture, right tibia and fibula, due 
to gunshot wound with malunion and angulation, degenerative 
arthritis, and calf atrophy, is denied.

The claim for entitlement to a rating of 60 percent for 
osteomyelitis, distal fibula and tibia, with discharging 
sinus, is granted, subject to the law and regulations 
governing the payment of monetary benefits. 

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of extensive scarring with recurrent 
ulceration, right leg, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for atrophy, right thigh, is denied.

The claim for entitlement to a total rating for compensation 
purposes based on individual unemployability is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



